Citation Nr: 0840588	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  07-21 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 11, 2003 to 
September 22, 2003.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2004 by the 
Department of Veteran Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).  While the veteran's appeal was 
pending, she moved to Delaware, and the Wilmington, Delaware 
RO assumed jurisdiction of her claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The evidence indicates the veteran has hypermobility and 
malalignment of her knee joints, a congenital condition, 
which when placed under the stress of her initial military 
training produced pain to a degree that she was found 
unsuitable for service.  Several years have now passed since 
that time, and the question is whether there was any 
permanent change (aggravation) to her knees that occurred in 
service.  Therefore, after obtaining any additional post 
service records of treatment, she should be examined for VA 
purposes to address this question.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify any places at which she has 
received treatment for her knees since 
2004, the records of which then should 
be obtained.  

2.  After obtaining any additional post 
service treatment records, the veteran 
should be afforded a VA examination of 
her knees.  The claims file should be 
provided to the examiner to give that 
person the veteran's medical context.  
The examiner is requested to identify 
all current knee conditions, including 
which, if any are congenital in nature.  
For each non-congenital condition 
present, the examiner is asked to 
indicate whether it is etiologically 
related to the knee complaints noted in 
service.  Likewise, the examiner is 
asked to indicate whether any 
congenital knee condition underwent a 
permanent increase in severity as a 
consequence of the veteran's military 
service, or whether the complaints 
noted in service were a temporary 
exacerbation of the congenital 
condition.  A rationale for the 
opinions offered should be included in 
the report provided.   

3.  The RO/AMC should thereafter review 
the additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought 
on appeal remain denied, the veteran 
and her representative should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court






 of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

